[Cite as State v. Davison, 2021-Ohio-3941.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 29120
                                                   :
 v.                                                :   Trial Court Case No. 2018-CR-1560
                                                   :
 JAMES A. DAVISON                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                           Rendered on the 5th day of November, 2021.

                                              ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

CHARLES W. SLICER, III, Atty. Reg. No. 0059927, 426 Patterson Road, Dayton, Ohio
45419
      Attorney for Defendant-Appellant

                                              .............




TUCKER, P.J.
                                                                                      -2-




      {¶ 1} James A. Davison appeals from the trial court’s resentencing entry imposing

separate sentences on two three-year firearm specifications pursuant to a mandate from

this court. Davison asks us to “revisit” our prior mandate regarding separate sentences

and to reverse the trial court’s imposition of such sentences. For the following reasons,

we affirm.



                               Factual and Procedural History

      {¶ 2} Davison was found guilty and sentenced on charges of aggravated murder,

murder, evidence tampering, improper handling of a firearm in a motor vehicle, and

various specifications. Davison appealed, and the State cross-appealed. On review, we

overruled Davison’s assignments of error. On the cross-appeal, we reversed the trial

court’s judgment insofar as it had merged two substantive offenses. We also reversed the

trial court’s merger of multiple three-year firearm specifications into one. See State v.

Davison, 2d Dist. Montgomery No. 28579, 2021-Ohio-728 (“Davison I”). The Ohio

Supreme Court denied review in State v. Davison, 164 Ohio St.3d 1447, 2021-Ohio-3336.

      {¶ 3} Consistent with our mandate, the trial court resentenced Davison and

imposed separate prison terms on three-year firearm specifications attendant to his

aggravated murder and murder convictions. This appeal followed.



                                           Analysis

      {¶ 4} Davison’s sole assignment of error states:

      THE COURT ERRED IN FAILING TO MERGE APPELLANT’S FIREARM
                                                                                          -3-


        SPECIFICATIONS.

        {¶ 5} Davison asks us to “revisit” our mandate in Davison I directing the trial court

to impose separate sentences on the two three-year firearm specifications referenced

above. His appellate brief effectively functions as a motion for reconsideration of Davison

I. He contends the trial court did not err when it originally merged all of the three-year

firearm specifications into one and that we erred in holding otherwise.

        {¶ 6} Upon review, we conclude that Davison’s assignment of error lacks merit.

The law-of-the-case doctrine precludes him from challenging our holding in Davison I.

“[T]he doctrine provides that the decision of a reviewing court in a case remains the law

of that case on the legal questions involved for all subsequent proceedings in the case at

both the trial and reviewing levels.” Nolan v. Nolan, 11 Ohio St. 3d 1, 3, 462 N.E.2d 410

(1984). Therefore, “[a]bsent extraordinary circumstances, such as an intervening decision

by the Supreme Court, an inferior court has no discretion to disregard the mandate of a

superior court in a prior appeal in the same case.” Id. at syllabus.

        {¶ 7} Our mandate in Davison I directed the trial court to impose separate

sentences on three-year firearm specifications accompanying the appellant’s aggravated

murder and murder convictions. The trial court had no liberty to disregard our mandate,

and the law-of-the-case doctrine precludes Davison from challenging our prior

determination that separate sentences were required.

        {¶ 8} Finally, even if the law-of-the-case doctrine did not apply, we would find

Davison’s assignment of error to be unpersuasive. He raises no new issue or argument

that we failed to address in Davison I. He simply disagrees with our holding and asks us

to “revisit” it.
                                                                                         -4-


       {¶ 9} In Davison I, we addressed the firearm specifications and reasoned as

follows:

              Under R.C. 2941.145, Davison was found guilty of multiple three-

       year firearm specifications for having a firearm on or about his person while

       committing his offenses and displaying, brandishing, indicating that he

       possessed, or using it to facilitate the offenses. Davison also was found

       guilty of multiple five-year firearm specifications under R.C. 2941.146 for

       purposely or knowingly causing or attempting to cause the death of or

       physical harm to another by discharging a firearm from a motor vehicle.

              In [State v. Howard, 2020-Ohio-3819, 156 N.E.3d 433 (2d Dist.)], we

       recognized that when a defendant is found guilty of a three-year and a five-

       year firearm specification accompanying the same offense, a trial court is

       required to impose both a three-year prison term and a five-year prison

       term. Howard at ¶ 96-97. The trial court correctly did so in the present case.

       The issue raised by the State’s appeal is whether the trial court should have

       merged the multiple three-year firearm specifications into one. Howard

       answers that question in the negative.

              Although a trial court ordinarily may impose only one additional three-

       year prison term for multiple firearm specifications committed as part of the

       same act or transaction (see R.C. 2929.14(B)(1)(b)), an exception is

       created by R.C. 2929.14(B)(1)(g), which provides:

              If an offender is convicted of or pleads guilty to two or more felonies,

              if one or more of those felonies are aggravated murder, murder,
                                                                                  -5-


      attempted aggravated murder, attempted murder, aggravated

      robbery, felonious assault, or rape, and if the offender is convicted of

      or pleads guilty to a specification of the type described under division

      (B)(1)(a) of this section in connection with two or more of the felonies,

      the sentencing court shall impose on the offender the prison term

      specified under division (B)(1)(a) of this section for each of the two

      most serious specifications of which the offender is convicted or to

      which the offender pleads guilty and, in its discretion, also may

      impose on the offender the prison term specified under that division

      for any or all of the remaining specifications.

      Here, Davison was convicted of, among other things, aggravated

murder and murder, and he was convicted of three-year firearm

specifications of the type described under R.C. 2929.14(B)(1)(a) in

connection with both of those felonies. Therefore, the trial court was

required to impose the three-year prison term specified under R.C.

2929.14(B)(1)(a) “for each of the two most serious specifications” of which

Davison was convicted. In short, R.C. 2929.14(B)(1)(a) obligated the trial

court to impose separate prison terms for the three-year firearm

specifications accompanying Davison’s aggravated murder and murder

convictions.

      The foregoing sentencing obligation was not satisfied by merging the

three-year firearm specifications into one, merging the five-year firearm

specifications into one, and imposing a three-year prison sentence and a
                                                                                          -6-


       five-year prison sentence. Howard at ¶ 94. This is so because R.C.

       2929.14(B)(1)(g)’s   requirements     apply   to   convictions   for     firearm

       specifications under R.C. 2929.145, which includes Davison’s three-year

       firearm specifications. It does not apply to convictions for five-year firearm

       specifications under R.C. 2929.146.3. Id.

                                               ***

              * * * Although the trial court correctly imposed three-year and five-

       year prison terms on Davison’s firearm specifications under R.C. 2941.145

       and R.C. 2941.146, it was obligated by R.C. 2929.14(B)(1)(g) to sentence

       Davison on a three-year firearm specification for the aggravated murder of

       Darion Harris and on a second three-year firearm specification for the

       murder of Ashley James. * * *

(Footnote omitted.) Davison I at ¶ 38-44.

       {¶ 10} In his present appeal, Davison continues to argue that the trial court

complied with R.C. 2929.14(B)(1)(g) by imposing a three-year prison term and a five-year

prison term for his firearm specifications. In Davison I, we explained why that is incorrect

and why the trial court was obligated to impose two separate three-year prison terms in

addition to a five-year term. We see no error in our resolution of the issue.



                                            Conclusion

       {¶ 11} Davison’s assignment of error is overruled, and the judgment of the

Montgomery County Common Pleas Court is affirmed.

                                     .............
                                     -7-


WELBAUM, J. and EPLEY, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Charles W. Slicer, III
Hon. Mary Lynn Wiseman